Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 06/10/21. Claims 33, 34, 43, 44 have been amended. Claims 1-32 have been cancelled. Claims 33-53 are presented for examination. Claims 33, 43 are independent claims. 

Terminal Disclaimer
The terminal disclaimer filed on 06/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,382,888 B2, US 10,034,129 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 33, 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant alleges Styve does not teach “determining a maximum response time defining a maximum time in which attempts to collect notification data with a location of interest of a first associated with the consumer device location from at least one repository may be completed on behalf of the consumer device, wherein the first geofence is associated with a geofence set comprising a plurality of geofences each associated with a respective location of interest proximate to the consumer device location” and “transmit a proximity message response to the consumer device, the proximity message response comprising the geofence set independent of the notification data associated with the first geofence”. The examiner respectfully disagrees. 
Styve par 0071-0073 discusses a property {location of interest} for which the user requests the server to notify an available agents to show the property. The server notifies at least one agent located within a maximum radius of a property; the area with the maximum radius around property is the geofence {first geofence}. The server waits a predetermined amount of time {determine maximum response time} for the at least one agent to respond with an accept to show the property and transmits the accepted agent information to the user {collect notification data}. The data repositiory is the 10MinReality server. If no agent respond with acceptance by the predetermined amount of time, the server transmits the reply with no accept agent information {independent of the notification data associated with the first geofence}. The proximity response directs to the proximity of the real estate agents to the property the user wishes to see. Styve fig 17 par 0038, 0064 the user can use the application to search for a plurality of properties that are nearby {locations of interest proximate to the consumer device location}. Per par 0071-0073, each of these property has a corresponding maximum radius {geofence} used to locate available agent; ”.
The new reference Lyman et al (US 9,769,604 B2) c.11 l.15-18, 35-36, c.10 l.32-40, c.4 l.32-48 discusses requesting and obtaining a plurality of geofences based on the location of the user device {proximity request and proximity respond messages}. The geofences contains metadata that can be used to add information regarding the geofence. A person skilled in the art can replace the proximity request and response of Styve with the proximity request and response for geofences of Lyman and add the messages regarding the no available agents and available agents information in the metadata of the geofences of Lyman.
Thus the combination of Styve and Lyman teaches determining a maximum response time defining a maximum time in which attempts to collect notification data with a location of interest of a first associated with the consumer device location from at least one repository may be completed on behalf of the consumer device, wherein the first geofence is associated with a geofence set comprising a plurality of geofences each associated with a respective location of interest proximate to the consumer device location” and “transmit a proximity message response to the consumer device, the proximity message response comprising the geofence set independent of the notification data associated with the first geofence”.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 33, 43 recite “in response to determining that the notification data cannot be collected within the maximum response time and collecting the notification data after the maximum response time: transmit a proximity message response to the consumer device, the proximity message response comprising the geofence independent of the notification data associated with the first geofence; and transmit the notification data associated with the first geofence to a push notification server configured to generate a notification based on the notification data and asynchronously push the notification to the consumer  but before the collecting the notification data (Par.119 “sending the proximity message response without the notification data in the event that the maximum response time is exceeded”). Neither the written description nor drawings specifically disclose “the proximity message response comprising the geofence independent of the notification data associated with the first geofence” is generated and provided after the maximum response time and after the collecting the notification data. Thus independent claims 33, 43 and corresponding dependent claims 34-42, 44-53 are rejected as introducing new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 35-41, 43, 45-51, 53 are rejected under 35 U.S.C. 103 as being unpatentable over Styve et al (US 2015/0235332 A1) in view of Fernandes et al (US 2014/0156801 A1) in view of Lyman et al (US 9,769,604 B2).

Claims 33, 43
Styve teaches a method and apparatus comprising at least one processor and at least one memory, the at least one memory storing instructions that, with the at least one memory, cause the apparatus to: receive a proximity message request from a consumer device via a network, the proximity message request comprising location data defining a consumer device location of the consumer device (Styve fig 20A step 208 par 0071 10MinReality server 2002 receives from consumer application 2004 a request for nearby real estate agents {proximity message request}, the request includes the location of the consumer at a property); determine a maximum response time defining a maximum time in which attempts to collect notification data associated with a location of interest of a first geofence associated with the consumer device location (Styve par 0072 responsive to the request, determine from configuration the predetermined amount of time {maximum response time} for collecting an available real estate agent info {notification data} who can show a property {location of interest} located within the area having a maximum radius around the property {first geofence}) from at least one repository (Styve par 0070 database of real estate agent locations) may be completed on behalf of the consumer device (Styve fig 20A step 212 par 0071 search operation executed in response to request from consumer application 2004), wherein the first geofence is associated with a geofence set comprising a plurality of geofences each associated with a respective location of interest proximate to the consumer device location (Styve par 0038 a plurality of properties for which the user can request a real estate agent for showing. Par 0072 for each property, the area having a maximum radius around the property for which an available real estate agent can be requested for the showing is the geofence. The first geofence of the first property is a member of the set of geofences of the plurality of properties); and in response to determining that the notification data cannot be collected within the maximum response time (Styve par 0072 no real estate agent have responded within the predetermined amount of time) and requesting the notification data after the maximum response time (Styve par 0074 user can submit a new request. If an available agent responded, then the available agent info can be collected), transmit a proximity message response to the consumer device, the proximity message response comprising the notification independent of the notification data associated with the first geofence (Styve par 0072 responsive to the proximity request for available agent, transmits a response message that no available agent {proximity message response comprising the notification}; since no agent is available, the notification does not contain available agent info {independent of the notification data}); and transmit the notification data associated with the first geofence (Styve par 0073 if an available agent accepts, transmits a notification message comprising the available agent info) to a push notification server configured to generate a notification based on the notification data (Styve par 0068 transmits using a push notification using Apple’s Push Notification or Google’s Cloud Message server {push notification server}; hence transmit the notification to a push notification server) and push the notification to the (Styve par 0068 Apple or Google servers push notification to consumer application).
However, Styve does not specifically teach collecting the notification data and asynchronous push. Fernandes discloses collecting the requested data (Fernandes par 0021 server determines the requested data is not available to form a complete response to the client and waits for requested data to become available to form a complete response) and asynchronous push (Fernandes par 0065 push data to client when new or updated data becomes available). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Styve with Fernandes replacing the method of requesting the notification data with the method of waiting for requested data to become available when the requested data is determined to be not available and pushing the requested data after the requested data becomes available as taught by Fernandes where the determination that the requested data is not available is the determination that the notification data associated with the first geofence that cannot be collected within the maximum response time. The motivation to combine Styve and Fernandes is to utilize the push technology to deliver the response more quickly instead of waiting for client to submit a request as discussed by Fernandes. 
However, Styve does not specifically teach the proximity message response comprising the geofence set. Fernandes discloses the proximity message response comprising the geofence set (Lyman c.11 l.15-18, 35-36 responsive to a request, the network server transmits the plurality of geofences {geofence set} associated with the location of mobile device, each geofence represents a location of interest used to determine whether the user is at the location of interest). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Styve in view of Fernandes with Lyman by replacing the proximity message response comprising the notification with the proximity message response comprising the geofence set and adding the method of using the geofence to determine whether the user is located at a specific location as taught by Lyman. The motivation to combine Styve in view of Fernandes and Lyman is to enable the device to monitor a large number of locations of interest as the user moves around as discussed by Lyman. 

Claims 34, 44
Styve in view of Fernandes in view of Lyman teaches the limitations of claims 33, 43, wherein the at least one memory stores instructions that, with the at least one processor further cause the apparatus to: in response to determining that the notification data can be collected within the maximum response time, transmit a proximity message response to the consumer device, the proximity message response comprising the geofence set and the notification data associated with the first geofence (Styve par 0073 when an agent accepted the request for showing within the maximum response time, transmits the available agent info. Lyman c.11 l.15-18, 35-36 responsive to a request, the network server transmits the plurality of geofence {geofence set} associated with the location of mobile device, each geofence represents a location of interest. c.10 l.32-40, c.4 l.32-48 Metadata field of the geofence can be used to convey additional information specific to the geofence. It would have been obvious for one ordinarily skilled in the art to replace the proximity message response comprising the notification with the proximity message response comprising the geofence set and including in the metadata field the available agent info. The motivation to combine is to enable the device to monitor a large number of locations of interest as the user moves around as discussed by Lyman).

Claims 35, 45
Styve in view of Fernandes in view of Lymna teaches the limitations of claims 33, 43, wherein the first geofence is determined by: determining proximate locations to the consumer device location based on the location data (Styve par 0038, 0064, 0071 determines locations of user’s device and the properties relative to the location of the user’s device); determining the geofence set including a geofence associated with each of the proximate locations (Lyman c.10 l. 39-40 each of the location, e.g. store location, as a corresponding geofence; the plurality of geofences of the plurality of locations forms a geofence set); and selecting the first geofence from the geofence set based at least in part on a proximate location associated with the consumer device location (Lyman c.11 l. 30-47 mobile device crossing into one of the geofences, selecting that geofence of the location as the geofence for which specific actions can be taken. It would be obvious for a person skilled in the art to add the method of selecting a geofence for further action based on the user device’s location as taught by Lyman. The motivation to combine is to enable the device to monitor a large number of locations of interest as the user moves around as discussed by Lyman).

Claims 36, 46
Styve in view of Fernandes in view of Lyman teaches the limitations of claims 33, 43, wherein the notification is configured for display via a consumer interface of the consumer device in a first consumer defined style (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known in the art that iOS supports banner style, alert style. The user can select one of the style [see NPL Ben Patterson “iPhone Alerts, Badges, and Banners – What’s the Difference”, pages 4-7, 01/22/14, www.heresthethingblog.com]) when a consumer application associated with the notification is executing in a background of a mobile operating system of the consumer device (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known that an iOS application can run in the background or foreground [see NPL Dan Moren “Get to Know iOS 7: Multitasking”, page 2, 09/18/13, www.macworld.com]. Thus the iOS consumer application can receive and display notification while running in the background).

Claims 37, 47
(Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known in the art that iOS supports banner style [see NPL Ben Patterson “iPhone Alerts, Badges, and Banners – What’s the Difference”, page 4, 01/22/14, www.heresthethingblog.com]).

Claims 38, 48
Styve in view of Fernandes in view of Lyman teaches the limitations of claims 37, 47, wherein the alert view is configured to cause the mobile operating system to bring the consumer application to a foreground of the mobile operating system of the consumer device to display the notification (The parent claims 37, 47 makes it clear that only one of a banner style, a banner overlay, or an alert view is necessary.  Examiner has addressed a banner style in the rejection above.  In view of the broadest reasonable interpretation of the claims, the limitation of dependent claims 38, 48 which is directed towards further defining an alert view is rejected in view of the examiner's rejection of claims 37, 47).

Claim 39, 49
Styve in view of Fernandes in view of Lyman teaches the limitations of claims 33, 43, wherein the notification is configured for display via a consumer interface of the consumer device in a second consumer defined style (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known in the art that iOS supports banner style, alert style. The user can select one of the style [see NPL Ben Patterson “iPhone Alerts, Badges, and Banners – What’s the Difference”, pages 4-7, 01/22/14, www.heresthethingblog.com]) when a consumer application associated with the notification is executing in a foreground of a mobile operating system of the consumer device (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known that an iOS application can run in the background or foreground [see NPL Dan Moren “Get to Know iOS 7: Multitasking”, page 2, 09/18/13, www.macworld.com]. Thus the iOS consumer application can receive and display notification while running in the background).

Claims 40, 50
Styve in view of Fernandes in view of Lyman teaches the limitations of claims 33, 43, wherein the notification is configured for display via a consumer interface of the consumer device in a second consumer defined style (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known in the art that iOS supports banner style, alert style. The user can select one of the style [see NPL Ben Patterson “iPhone Alerts, Badges, and Banners – What’s the Difference”, pages 4-7, 01/22/14, www.heresthethingblog.com]) when a consumer application associated with the notification is executing in a foreground of a mobile operating system of the consumer device (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known that an iOS application can run in the background or foreground [see NPL Dan Moren “Get to Know iOS 7: Multitasking”, page 2, 09/18/13, www.macworld.com]. Thus the iOS consumer application can receive and display notification while running in the background).

Claims 41, 51
Styve in view of Fernandes in view of Lyman teaches the limitations of claims 40, 50, wherein the second consumer defined style is one or more of a popup window over the consumer application or a banner style (Styve par 0069 the consumer application 2004 can be an iOS application that receives and displays notifications. It is well known in the art that iOS supports banner style [see NPL Ben Patterson “iPhone Alerts, Badges, and Banners – What’s the Difference”, page 4, 01/22/14, www.heresthethingblog.com]).

Claim 53
Styve in view of Fernandes in view of Lyman teaches the limitations of claim 43, wherein the maximum response time is determined based at least in part on a response time parameter received from the consumer device (Styve par 0043 “user may request a showing of a selected property by a realtor within a predetermined amount of time”; the predetermined amount of time must be transmitted to the server in order for the server to find agents who can arrive by the predetermined amount of time).

Claims 42, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Styve et al (US 2015/0235332 A1) in view of Fernandes et al (US 2014/0156801 A1) in view of Lyman et al (US 9,769,604 B2) as applied to claims 33, 43 above, further in view of Wippler, III (US 2016/0202069 A1).

Claims 42, 52
Styve in view of Fernandes in view of Lyman teaches the limitations of claims 33, 43, wherein the at least one memory stores instructions that, with the at least one processor, further cause the apparatus to: receive a second proximity message request from the consumer device via the network, the second proximity message request comprising second location data defining a second consumer device location of the consumer device (Styve par 0038, 0041 a route plan tool for the user to select the properties to view in specific order. Based on user input, the system outputs for the user driving instructions and timings associated with user selected properties. A first property for viewing request submitted by the user is the first proximity message, a second property for viewing request submitted by the user is the second proximity message); and select the notification data for transmission based on a second geofence selected based at least in part on the estimated timing (Styve par 0043 user may request showing of the second property by nearby real estate agents within a predetermined time, e.g. request real estate to show second property in 20 minutes. The server estimate the amount of time it will take for a nearby real estate agent to arrive at the requested location and send notifications to the user based on the determination).
However, Styve in view of Fernandes in view of Lyman does not specifically teach asynchronously push.  Wippler, III discloses determine a travel speed associated with the consumer device based at least in part on the first location data and the second location data (Wippler III par 0042 determine the speed between the origin and destination for use in determining the estimated time of arrival). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Styve in view of Fernandes in view of Lyman with Wippler III by replacing the estimated timing with the travel speed where the travel speed is the speed determined between the origin and destination as taught by Wippler III where the origin is the first property location and the destination is the second property location. The motivation to combine Styve in view of Fernandes in view of Lyman and Wippler III is to use the determined travel speed to estimate time of arrival as discussed by Wippler III. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        

/WESLEY L KIM/Supervisory Patent Examiner, Art Unit 2648